DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 9/22/2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHESLA et a. (US 2015/0156086 A1; hereafter CHESLA) in view of Kirti et al. (US 10,536,478 B2; hereafter Kirti) and further in view of MAHKONEN et al. (US 2017/0126475 A1; hereafter MAHKONEN).

With respect to claim 1, CHESLA discloses an edge networking router device (112 devices in FIG. 1; paragraph [0031]; paragraph [0044]) for identifying a software application, comprising:
a packet collector to receive packet data (paragraph [0064]) in the edge networking router device (112 devices in FIG. 1; paragraph [0031]; paragraph [0044]); and
a model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) configured to process the packet data received by the packet collector (paragraph [0064]) to identify the software application (paragraphs [0051], [0052], [0053], [0054], [0055]), wherein the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) is trained using a cloud entity (111 in FIG. 1; paragraph [0035]) and received from the cloud entity (111 in FIG. 1; paragraph [0035]).

CHESLA does not disclose the device being a thin network router device, coupling one or more network links to one or more end devices and
wherein the model uses a decision tree and includes at least one of a source IP, destination IP to identify the software application from another software application.

Kirti discloses the device being a thin network router device (col. 51, lines 5-25; 102 in FIG. 1B) coupling one or more network links (160, network, 142 firewall in FIG. 1B) to one or more end devices (106 clients on both side of the firewall in FIG. 1B) and
504, 506, 508 in FIG. 5; 900 in FIG. 9) uses a decision tree (1106, 1108, 1110, 1112, 1114, 1118 in FIG. 11) and includes at least one of a source IP (col. 25, lines 15-30; col. 32, lines 32-55), destination IP (col. 25, lines 15-30; col. 32, lines 32-55) to identify the software application from another software application (1110, 1112 in FIG. 11).

Kirti teaches the benefit of minimizing security threats in computing network by identifying via source IP addresses (col. 2, lines 36-50).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the address identification at the router device in CHESLA as taught by Kirti to produce an expected result.

CHESLA does not disclose the model uses a decision tree and includes at least one of a source port, or a destination port to identify the software application.

MAHKONEN discloses the model (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) uses a decision tree (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) and includes at least one of a source port, or a destination port (paragraph [0076]) to identify the software application.

MAHKONEN teaches the benefit of improving network performance with increased configurable monitoring (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 

With respect to claim 2, CHESLA further discloses wherein the packet collector (paragraph [0064]) sends the packet data to the cloud entity (111 in FIG. 1; paragraph [0035]) to train a new version of the  model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]).

With respect to claim 3, CHESLA further discloses wherein the  model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) is received from the cloud entity (111 in FIG. 1; paragraph [0035]) in response to the  model completing training (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]).

With respect to claim 4, CHESLA further discloses wherein the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) is updated according to a schedule (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]).

With respect to claim 5, CHESLA further discloses wherein the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) assigns the software application to one or more categories (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 6, CHESLA discloses an edge networking router device (112 devices in FIG. 1; paragraph [0031]; paragraph [0044]) for identifying a software application, comprising:
a packet collector to receive packet data (paragraph [0064]); and
a model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) configured to:
process the packet data received by the packet collector (paragraph [0064]) to identify
the software application (paragraphs [0051], [0052], [0053], [0054], [0055]), wherein the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) is trained using a cloud entity (111 in FIG. 1; paragraph [0035]); and
generate a command (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) in response to identifying the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

CHESLA does not disclose the device being a thin network router device, coupling one or more network links to one or more end devices and
wherein the model uses a decision tree and includes at least one of a source IP, destination IP to identify the software application from another software application.

Kirti discloses the device being a thin network router device (col. 51, lines 5-25; 102 in FIG. 1B), coupling one or more network links (160, network, 142 firewall in FIG. 1B) to one or more end devices (106 clients on both side of the firewall in FIG. 1B); and
504, 506, 508 in FIG. 5; 900 in FIG. 9) uses a decision tree (1106, 1108, 1110, 1112, 1114, 1118 in FIG. 11) and includes at least one of a source IP (col. 25, lines 15-30; col. 32, lines 32-55), destination IP (col. 25, lines 15-30; col. 32, lines 32-55) to identify the software application from another software application (1110, 1112 in FIG. 11).


Kirti teaches the benefit of minimizing security threats in computing network by identifying via source IP addresses (col. 2, lines 36-50).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the address identification at the router device in CHESLA as taught by Kirti to produce an expected result.

MAHKONEN discloses the model (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) uses a decision tree (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) and includes at least one of a source port, or a destination port (paragraph [0076]) to identify the software application.

MAHKONEN teaches the benefit of improving network performance with increased configurable monitoring (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the source port and destination port for identification as taught by MAHKONEN with the router device of CHESLA to produce an expected result.

With respect to claim 7, CHESLA further discloses wherein the command (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) prioritizes the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 8, CHESLA further discloses wherein the software application receives network resources in response to the command prioritizing (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 9, CHESLA further discloses wherein the software application receives one or more of increased network bandwidth, increased link quality, or increased number of links (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) in response to the command prioritizing the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 10, CHESLA further discloses wherein the command restricts (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).


With respect to claim 11, CHESLA further discloses wherein the command limits network bandwidth (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) allocated to the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 12, CHESLA further discloses wherein the command (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) directs the software application (paragraphs [0051], [0052], [0053], [0054], [0055]) to a particular network.

With respect to claim 13, CHESLA further discloses wherein increased quality of service (QoS) (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) is provided in the particular network.

With respect to claim 14, CHESLA further discloses wherein decreased quality of service (QoS) (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) is provided in the particular network.

With respect to claim 15, CHESLA discloses a system for identifying a software application (paragraphs [0051], [0052], [0053], [0054], [0055]), comprising:
a cloud entity (111 in FIG. 1; paragraph [0035]) configured to train a model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) using packet sample data;
112 devices in FIG. 1; paragraph [0031]; paragraph [0044]) configured to: 
capture packet data (paragraph [0064]); and
receive the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) to process the packet data to identify the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

CHESLA does not disclose a thin edge network router device, coupling one or more network links to one or more end devices
 wherein the model uses a decision tree and includes at least one of a source IP, destination IP to identify the software application from another software application.

Kirti discloses a thin edge network router device (col. 51, lines 5-25; 102 in FIG. 1B), coupling one or more network links (160, network, 142 firewall in FIG. 1B) to one or more end devices (106 clients on both side of the firewall in FIG. 1B)
wherein the model (504, 506, 508 in FIG. 5; 900 in FIG. 9) uses a decision tree (1106, 1108, 1110, 1112, 1114, 1118 in FIG. 11) and includes at least one of a source IP (col. 25, lines 15-30; col. 32, lines 32-55), destination IP (col. 25, lines 15-30; col. 32, lines 32-55) to identify the software application from another software application (1110, 1112 in FIG. 11).

Kirti teaches the benefit of minimizing security threats in computing network by identifying via source IP addresses (col. 2, lines 36-50).  Thus, it would have been obvious to 

MAHKONEN discloses the model (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) uses a decision tree (FIG. 6; FIG. 7; FIG. 8; see the neural network and training) and includes at least one of a source port, or a destination port (paragraph [0076]) to identify the software application.

MAHKONEN teaches the benefit of improving network performance with increased configurable monitoring (paragraphs [0003] and [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the source port and destination port for identification as taught by MAHKONEN with the router device of CHESLA to produce an expected result.

With respect to claim 16, CHESLA further discloses wherein the cloud entity (111 in FIG. 1; paragraph [0035]) is an element management server (111 in FIG. 1; paragraph [0035]) or device management server.

With respect to claim 17, CHESLA further discloses wherein the packet sample data is collected from a number of edge devices (112 devices in FIG. 1; paragraph [0031]; paragraph [0044]).

With respect to claim 18, CHESLA further discloses wherein the model calculates a probability that the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) correctly identified the software application (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 19, CHESLA further discloses wherein the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) assigns the software application to one or more categories (paragraphs [0051], [0052], [0053], [0054], [0055]).

With respect to claim 20, CHESLA further discloses wherein network resources allocated to the software application can increase or decrease (paragraph [0015]; paragraph [0016];  paragraph [0044]; paragraph [0060]) in response to the one or more categories the model (FIGURE 2; 340, 350 in FIG. 3; paragraph [0049]; paragraph [0050]; paragraph [0051]) assigns the software application (paragraphs [0051], [0052], [0053], [0054], [0055]) to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 14, 2021